DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II: claims 17-23 in the reply filed on 01/04/2021 is acknowledged.
Claims 1-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/04/2021.
Response to Amendment
This Office Action is a response to Applicant’s arguments and amendment filed 01/04/2021. Claims 1-16 are cancelled. Claims 24-30 are new. Claims 17-30 are currently pending.
Claim Objections
Claim 17 is objected to because of the following informalities:  
Regarding claim 17, line 9, the phrase “holding the amount or hair” should read “holding the amount of hair”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 21 and 23-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 18, the claim recites “extending the grips” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim, since multiple grips have not been previously introduced. Therefore, the scope of the claim is indefinite.
	Further, it is unclear whether “the grips” is referring to a grip as introduced in claim 17, or introducing new, separate grips. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the grip as introduced in claim 17.
	Regarding claim 21, the claim recites “the two devices” in line 3. It is unclear whether the hair grasping device and the second hair grasping device are being referred to, or separate, new devices. Therefore, the scope of the claim is indefinite. For examination purposes, the examiner is interpreting the phrase to be referring to the hair grasping device and the second hair grasping device.
	Regarding claim 23, the claim recites “wherein the capturing step further comprises” in the preamble. It is unclear which capturing step is being referred to, since multiple capturing steps were introduced in claim 22. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to either capturing step as introduced in claim 22. Examiner suggests amending the claim to recite the step of capturing in the body of the claim (i.e. the step of capturing the first amount of hair) instead of the preamble.
	Regarding claim 24, the claim recites “holding the first amount of hair… by sliding the first gripping portion from an open position to a grasping position”. It is unclear whether “an open position” is referring to the open position of the first gripping portion as previously introduced, or a new, separate 
	Further, the claim recites “holding the second amount of hair… by sliding the second gripping portion from an open position to a grasping position”. It is unclear whether “an open position” is referring to the open position of the second gripping portion as previously introduced, or a new, separate open position. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the open position as previously introduced.
	Regarding claim 25, the claim recites “holding the third amount of hair… by sliding the third gripping portion from an open position to a grasping position”. It is unclear whether “an open position” is referring to the open position of the third gripping portion as previously introduced, or a new, separate open position. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the open position as previously introduced.
	Further, the claim recites “a laceration” in line 6. It is unclear whether the phrase is referring to the laceration as previously introduced in claim 24, or a new, separate laceration. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the laceration as previously introduced.
	Regarding claim 26, the claim recites “holding the fourth amount of hair… by moving the fourth gripping portion from an open position to a grasping position. It is unclear whether “an open position” is referring to the open position of the fourth gripping portion as previously introduced, or a new, separate open position. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the open position as previously introduced.
	Further, the claim recites “a laceration” in line 6. It is unclear whether the phrase is referring to the laceration as previously introduced in claim 24, or a new, separate laceration. Therefore, the scope 
	Regarding claim 29, the claim recites “holding the third amount of hair… by moving the first gripping portion and the third gripping portion from an open position”. It is unclear whether “an open position” is referring to the open position of the first gripping portion, the third gripping portion, both gripping portions as previously introduced, or a new, separate open position. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the open position of either the first or third gripping portion as previously introduced.
	Further, the claim recites “a laceration” in line 6. It is unclear whether the phrase is referring to the laceration as previously introduced in claim 24, or a new, separate laceration. Therefore, the scope of the claim is indefinite. For examination purposes, examiner is interpreting the phrase to be referring to the laceration as previously introduced.
	Claims 27-28 and 30 are indefinite due to their dependencies on indefinite base claim 24.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Ichelson (US 3735765) in view of Gordon (US 2011/0077668 A1).
	Regarding claim 22, Ichelson discloses (abstract; Col. 1 line 53-Col. 2 line 63; Figs. 1-7) a method of closing a laceration using hair on opposite sides of the laceration (Figs. 1-2), the method including the steps of: 
	capturing a first amount of hair (hairs 14b, Col. 1 line 53-Col. 2 line 7; Fig. 1) on a first side of a laceration (annotated Fig. 1) in a first grip (first jaw 17, which captures hairs 14b when inserted between jaws of clamp 16, Col. 2 lines 4-15 and 43-53; Figs. 1-2); 
	capturing a second amount of hair (hairs 14a, Col. 1 line 53-Col. 2 line 7; Fig. 1) on a second side of the laceration (annotated Fig. 1) opposite the first side in a second grip (second jaw 18, which captures hairs 14a when inserted between jaws of clamp 16, Col. 2 lines 4-15 and 43-53; Figs. 1-2); 
	closing the laceration by pulling the first amount of hair to the second side and the second amount of hair to the first side (hairs 14a and 14b pulled to opposite sides when formed into clump 32, Col. 1 line 53-Col. 2 line 3 and Col. 2 lines 43-53; Figs. 1-2).
	However, Ichelson fails to disclose applying an amount of glue to the closed laceration.

	It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Ichelson with the glue, as taught by Gordon, in order to promote fastening of the tissue edges (Para. [0101]).

    PNG
    media_image1.png
    584
    826
    media_image1.png
    Greyscale

Annotated Figure 1 of Ichelson
	Regarding claim 23, Ichelson (as modified) teaches the method of claim 22. Ichelson further discloses wherein the capturing step further comprises the steps of: capturing the first amount of hair when the first grip is in an open position then moving the first grip to a closed position, preventing the first amount of hair from slipping out of the first grip (jaws 17 and 18 spread apart to capture hair then pressed together to lock hair in place, which one of ordinary skill would’ve understood would prevent at least hairs 14b from slipping out of jaw 17 via clamp 16, Col. 2 lines 43-53; Figs. 1-2); and capturing the second amount of hair when the second grip is in an open position then moving the second grip to a closed position, preventing the second amount of hair from slipping out of the second grip (jaws 17 and . 
Allowable Subject Matter
Claim 17 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.
Claims 18-21 would be allowable if rewritten to overcome the objections or rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding claims 17 and 24, US 3735765 to Ichelson discloses a method of closing a laceration, but fails to disclose at least sliding a pair of arms into an internal opening within a hollow finger of a hair grasping device by sliding a trigger on a handle of the hair grasping device, or a second grasping device.
Further, US 4240435 to Yazawa discloses a device for plucking hair including capturing an amount of hair between a pair of arms and sliding the pair of arms into an internal 
US 6254624 B1 to Oddsen discloses a device for treating male pattern baldness including suture plates fastened into the scalp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771